Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of September 3, 2020, (this “Agreement”)
by and among Guskin Gold Corp., a Nevada limited liability company, which
operates early stage developmental gold properties (hereinafter referred to as
“GGC”), the shareholders of GGC set forth on Schedule I hereto (the “GGC
Shareholders”), and Inspired Builders, Inc., a Nevada corporation (“ISRB”), and
the controlling stockholders of ISRB set forth on Schedule II hereto (the “ISRB
Controlling Stockholders”).

 

WHEREAS, the GGC Shareholders own twenty eight million two hundred thousand
(28,200,000) shares of GGC, which represents 100% of the issued and outstanding
shares of GGC (such shares being hereinafter referred to as the “GGC Shares”);
and

 

WHEREAS, (i) the GGC Shareholders and GGC believe it is in their respective best
interests for the GGC Shareholders to exchange 100% of the GGC Shares for
28,200,000 newly-issued shares of common stock, $0.001 par value per share, of
ISRB (such shares being hereinafter referred to as the “ISRB Shares”); and (ii)
ISRB believes it is in its best interest and the best interest of its
stockholders to acquire the GGC Shares in exchange for the ISRB Shares, all upon
the terms and subject to the conditions set forth in this Agreement (the “Share
Exchange”); and

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined): (i) GGC shall become a wholly owned subsidiary of ISRB;
and (ii) ISRB shall assume ownership and title to the assets of GGC.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

EXCHANGE OF GGC SHARES FOR ISRB SHARES

 

Section 1.1 Agreements to Exchange GGC Shares for ISRB Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the GGC Shareholders shall assign, transfer, convey
and deliver the GGC Shares to ISRB and in consideration and exchange for the GGC
Shares, ISRB shall issue, transfer, convey and deliver the ISRB Shares to the
GGC Shareholders.

  

Section 1.2 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the parties hereto shall agree in writing (the “Closing
Date”).

 

Section 1.3  Directors of ISRB at Closing Date. On the Closing Date, Edward
Somuah, the current sole member of the board of directors of ISRB (the “ISRB
Board”) shall take all action necessary to effect the appointment of Naana
Asante to the ISRB Board effective concurrent with the Closing Date.

 

Section 1.4  Officers of ISRB at Closing Date. On the Closing Date, Edward
Somuah, shall resign as Chief Executive Officer and the ISRB Board shall appoint
Naana Asante to serve as Chief Executive Officer.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF ISRB

 

ISRB and the ISRB Controlling Stockholders represent, warrant and agree that all
of the statements in the following subsections of this Article II are true and
complete as of the date hereof.

 



 

 

 

Section 2.1  Corporate Organization

 

A. ISRB is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of ISRB. “Material Adverse
Effect” means, when used with respect to ISRB, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
ISRB, or materially impair the ability of ISRB to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement; or (ii) changes in the U.S. securities markets generally.

 

B. Copies of the Articles of Incorporation and Bylaws of ISRB with all
amendments thereto, as of the date hereof (the “ISRB Charter Documents”), have
been furnished to GGC, and such copies are accurate and complete as of the date
hereof. The minute books of ISRB are current as required by law, contain the
minutes of all meetings of the ISRB Board and stockholders of ISRB from its date
of incorporation to the date of this Agreement, and adequately reflect all
material actions taken by the ISRB Board and stockholders of ISRB. ISRB is not
in violation of any of the provisions of the ISRB Charter Documents.

 

Section 2.2  Capitalization of ISRB.

 

A. The authorized capital stock of ISRB consists of: (i) 250,000,000 shares
authorized as common stock, par value $0.001, of which 1,011,254 shares of
common stock are issued and outstanding, immediately prior to this Share
Exchange, and subject to and conditioned upon the consummation of the actions
described in Sections 5.2 and 5.3, and (ii) 5,000,000 shares authorized as
preferred stock, par value $0.001, of which 0 shares of preferred stock are
issued and outstanding, immediately prior to this Share Exchange.  

 

B. All of the issued and outstanding shares of common stock of ISRB immediately
prior to this Share Exchange are, and all shares of common stock of ISRB when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder.
Except with respect to securities to be issued in connection with the Share
Exchange and to the GGC Shareholders pursuant to the terms hereof, as of the
date of this Agreement there are no outstanding or authorized options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire or receive any shares of ISRB’s
capital stock, nor are there or will there be any outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights,
pre-emptive rights or rights of first refusal with respect to ISRB or any
capital or common stock, or any voting trusts, proxies or other agreements,
understandings or restrictions with respect to the voting of ISRB’s capital
stock. There are no registration or anti-dilution rights, and there is no voting
trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which ISRB is a party or by which it is bound with respect to
any equity security of any class of ISRB. ISRB is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any shares of the
capital stock of ISRB.  The issuance of all of the shares of ISRB described in
this Section 2.2 have been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws and no stockholder of
ISRB has any right to rescind or bring any other claim against ISRB for failure
to comply with the Securities Act, or state securities laws.

 

C.  There are no outstanding contractual obligations (contingent or otherwise)
of ISRB to retire, repurchase, redeem or otherwise acquire any outstanding
shares of capital stock of, or other ownership interests in, ISRB or to provide
funds to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other person.

 

Section 2.3 Outstanding Warrants. As of the date of this Agreement, there are no
outstanding and unexercised warrants issued by ISRB.

 

Section 2.4 Outstanding Agreements. There are no outstanding agreements to which
ISRB is a party or any agreements contemplated by ISRB.

 

Section 2.5 Subsidiaries and Equity Investments. ISRB does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.

 



2

 

 

Section 2.6 Authorization, Validity and Enforceability of Agreements. ISRB has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by ISRB and the consummation by ISRB of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of ISRB, and no other corporate proceedings on the part of ISRB are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of ISRB and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. ISRB does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, other than filings that may be required
or permitted under states securities laws, the Securities Act and/or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) resulting from
the issuance of the ISRB Shares in connection with the Share Exchange.

 

Section 2.7  No Conflict or Violation. Neither the execution and delivery of the
Agreements by ISRB, nor the consummation by ISRB of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the ISRB Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which ISRB is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which ISRB is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of ISRB’s assets, including without limitation, the ISRB
Shares.

 

Section 2.8  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), ISRB is not a party to or
bound by any contracts, including, but not limited to, any:

 

A. employment, advisory or consulting contract;

 

B. plan providing for employee benefits of any nature, including any severance
payments;

 

C. lease with respect to any property or equipment;

 

D. contract, agreement, understanding or commitment for any future expenditure
in excess of $5,000 in the aggregate;

 

E. contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
entity or organization; or

 

F. agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except
with respect to the ISRB Shares to be issued pursuant to this Agreement.

 

ISRB has provided to GGC prior to the date of this Agreement, true, correct and
complete copies of each contract (whether written or oral), including each
amendment, supplement and modification thereto (the “ISRB Contracts”).  ISRB
shall satisfy all liabilities due under the ISRB Contracts as of the date of
Closing.  All such liabilities shall be satisfied or released at or prior to
Closing.  

 



3

 

 

Section 2.9  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of ISRB, currently threatened against
ISRB or any of its affiliates, that may affect the validity of this Agreement or
the right of ISRB to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of ISRB, currently threatened against ISRB or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to ISRB or any of its affiliates. Neither ISRB nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by ISRB or any of its affiliates relating to
ISRB currently pending or which ISRB or any of its affiliates intends to
initiate.

 

Section 2.10  Compliance with Laws. ISRB has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.11  Financial Statements; SEC Filings.

 

A. ISRB’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of ISRB as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. ISRB has no material liabilities (contingent or otherwise). ISRB is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. ISRB maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B.  ISRB has made all filings with the SEC that it has been required to make
under the Securities Act and the Exchange Act (the “Public Reports”). Each of
the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes/Oxley Act
of 2002 (the “Sarbanes/Oxley Act”) and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. There has been no event, fact
or circumstance that would cause any certification signed by any officer of ISRB
in connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There has been no revocation
order, suspension order, injunction or other proceeding or law affecting the
trading of ISRB’s common stock, it being acknowledged that none of ISRB’s
securities are approved or listed for trading on any exchange or quotation
system.

 

Section 2.12  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, ISRB Board minutes and financial and other records of
whatsoever kind of ISRB have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of ISRB. ISRB maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 

Section 2.13  Employee Benefit Plans. ISRB does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.

 



4

 

 

Section 2.14  Tax Returns, Payments and Elections. ISRB has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
ISRB has timely paid all Taxes due and adequate provisions have been and are
reflected in ISRB’s Financial Statements for all current taxes and other charges
to which ISRB is subject and which are not currently due and payable. None of
ISRB’s federal income tax returns have been audited by the Internal Revenue
Service. ISRB has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against ISRB for any period, nor of any basis for
any such assessment, adjustment or contingency. ISRB has withheld or collected
from each payment made to each of its employees, if applicable, the amount of
all Taxes (including, but not limited to, U.S. income taxes and other foreign
taxes) required to be withheld or collected therefrom, and has paid the same to
the proper Tax Authority. For purposes of this Agreement, the following terms
have the following meanings: “Tax” (and, with correlative meaning, “Taxes” and
“Taxable”) means any and all taxes including, without limitation, (x) any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, value added, net worth, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any U.S., local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person or entity.

 

Section 2.15  No Debt Obligations. Upon the Closing Date, ISRB will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby. ISRB is not a guarantor of any
indebtedness of any other person, entity or corporation.

 

Section 2.16  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to ISRB or any of their affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 2.17  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by ISRB to arise,
between ISRB and any accountants and/or lawyers formerly or presently engaged by
ISRB. ISRB is current with respect to fees owed to its accountants and lawyers.

 

Section 2.18 Removed and Reserved.

 

Section 2.19 Absence of Undisclosed Liabilities. Except as specifically
disclosed in the Public Reports: (A) there has been no event, occurrence or
development that has resulted in or could result in a Material Adverse Effect;
(B) ISRB has not incurred any liabilities, obligations, claims or losses,
contingent or otherwise, including debt obligations, other than professional
fees to be paid prior to Closing; (C) ISRB has not declared or made any dividend
or distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) ISRB has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) ISRB has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) ISRB has not suffered any l losses or waived
any rights of material value, whether or not in the ordinary course of business,
or suffered the loss of any material amount of prospective business; and (G)
except for the Share Exchange, ISRB has not entered into any transaction other
than in the ordinary course of business, or entered into any other material
transaction, whether or not in the ordinary course of business.

 

Section 2.20  No Integrated Offering. ISRB does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since January 1, 2020, except as contemplated under this Agreement,
ISRB has not offered or sold any of its equity securities or debt securities
convertible into shares of common stock.

 

Section 2.21  Employees.

 

A. ISRB has no employees.

 

B. Other than Edward Somuah, ISRB does not have any officers or directors. No
director or officer of ISRB is a party to, or is otherwise bound by, any
contract (including any confidentiality, non-competition or proprietary rights
agreement) with any other person that in any way adversely affects or will
materially affect (a) the performance of his or her duties as a director or
officer of ISRB or (b) the ability of ISRB to conduct its business.

 

Section 2.22  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to ISRB or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by ISRB but which has not been so publicly announced or disclosed. ISRB has not
provided to GGC, or the GGC Shareholders, any material non-public information or
other information which, according to applicable law, rule or regulation, was
required to have been disclosed publicly by ISRB but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement and/or the Share Exchange.

 



5

 

 

Section 2.23  Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of ISRB or the
ISRB Controlling Stockholders in connection with the transactions contemplated
by this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 2.24  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, ISRB does not have any assets of any kind.  ISRB does not
own or lease any real property.

 

Section 2.25  Interested Party Transactions.  Except as disclosed herein and in
Commission filings, no officer, director or shareholder of ISRB or any affiliate
or “associate” (as such term is defined in Rule 405 of the Commission under the
Securities Act) of any such person or entity, has or has had, either directly or
indirectly, (a) an interest in any person or entity which: (i) furnishes or
sells services or products which are furnished or sold or are proposed to be
furnished or sold by ISRB; or (ii) purchases from or sells or furnishes to, or
proposes to purchase from, sell to or furnish ISRB any goods or services; or (b)
a beneficial interest in any contract or agreement to which ISRB is a party or
by which it may be bound or affected.

 

Section 2.26   Intellectual Property. ISRB does not own, use or license any
intellectual property in its business as presently conducted.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GGC

 

GGC represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to GGC, are true and complete as of
the date hereof.

 

Section 3.1  Incorporation. Guskin Gold Corp. (“GGC”) is a company duly
incorporated, validly existing, and in good standing under the laws of Nevada
and has the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.  The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of GGC’s
Articles of Incorporation or Bylaws, or similar documents.  GGC has taken all
actions required by law, its Articles of Incorporation or Bylaws, or otherwise
to authorize the execution and delivery of this Agreement.  GGC has full power,
authority, and legal capacity and has taken all action required by law, its
Articles of Incorporation or Bylaws, and otherwise to consummate the
transactions herein contemplated.

 

Section 3.2  Authorized Shares. GGC is authorized to issue one hundred million
(100,000,000) shares of common stock shares, par value $0.001. As of the date of
this Agreement, there are 28,200,000 shares of common stock shares issued and
outstanding.  The issued and outstanding shares are validly issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. As of the date of this Agreement, there are no outstanding and
unexercised warrants of GGC.

 

Section 3.3  Subsidiaries and Predecessor Corporations.  GGC has no
subsidiaries.

 

Section 3.4  Financial Statements. GGC has kept all books and records since
inception and such financial statements have been prepared in accordance with
U.S.GAAP consistently applied throughout the periods involved. The balance
sheets are true and accurate and present fairly as of their respective dates the
financial condition of GGC.  As of the date of such balance sheets, except as
and to the extent reflected or reserved against therein, including but not
limited to any previous tax liability, GGC had no liabilities or obligations
(absolute or contingent) which should be reflected in the balance sheets or the
notes thereto prepared in accordance with U.S. GAAP and all assets reflected
therein are properly reported and present fairly the value of the assets of GGC,
in accordance with U.S. GAAP. The statements of operations, stockholders’ equity
and cash flows reflect fairly the information required to be set forth therein
by U.S. GAAP.

 

GGC has duly allowed for all taxation reasonably foreseeable and GGC has made
any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.

 



6

 

 

The books and records, financial and otherwise, of GGC are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of GGC’s assets are reflected on its financial statements, and GGC has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.

 

Section 3.5  Information. The information concerning GGC set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.

 


Section 3.6  Absence of Certain Changes or Events. As of the date of this
Agreement, (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of GGC;
and (b) GGC has not: (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting; (iii) entered into any other material transaction other than
sales in the ordinary course of its business; or (iv) made any increase in or
adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees.

 

Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of GGC after
reasonable investigation, threatened by or against  GGC or affecting GGC or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  GGC does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality.

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which GGC is a party or to
which any of its assets, properties or operations are subject.

 

Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
GGC has complied with all applicable statutes and regulations, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of GGC or except to the
extent that noncompliance would not result in the occurrence of any material
liability for GGC.  This compliance includes, but is not limited to, the filing
of all reports to date with federal and state securities authorities.

 

Section 3.10  Approval of Agreement. The Board of Directors of GGC has
authorized the execution and delivery of this Agreement by GGC and has approved
this Agreement and the transactions contemplated hereby.

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by GGC in connection herewith constitute the valid and
binding obligation of GGC, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 



7

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF GGC SHAREHOLDERS

Each of the GGC Shareholders hereby severally and not jointly represent and
warrant to ISRB:

 

Section 4.1 Authority. Such GGC Shareholder has the right, power, authority and
capacity to execute and deliver this Agreement to which such GGC Shareholders
are each a party, to consummate the transactions contemplated by this Agreement
to which such GGC Shareholder is each a party, and to perform such GGC
Shareholders’ obligations under this Agreement to which such GGC Shareholders is
a party. This Agreement has been duly and validly authorized and approved,
executed and delivered by such GGC Shareholders. Assuming this Agreement has
been duly and validly authorized, executed and delivered by the parties thereto
other than such GGC Shareholder, this Agreement is duly authorized, executed and
delivered by such GGC Shareholders and constitutes the legal, valid and binding
obligations of such GGC Shareholder, enforceable against such GGC Shareholders
in accordance with their respective terms, except as such enforcement is limited
by general equitable principles, or by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors rights generally.

 

Section 4.2  No Conflict. Neither the execution or delivery by such GGC
Shareholder of this Agreement to which such GGC Shareholder is a party nor the
consummation or performance by such GGC Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of such GGC Shareholders (if such GGC Shareholder is not a natural
person); (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which such GGC Shareholders is a party or by which the
properties or assets of such GGC Shareholder is bound; or (c) contravene,
conflict with, or result in a violation of, any law or order to which such GGC
Shareholder, or any of the properties or assets of such GGC Shareholder, may be
subject.

 

Section 4.3  Litigation. There is no pending Action against such GGC Shareholder
that involves the GGC Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of GGC and, to
the knowledge of such GGC Shareholder, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action.

 

Section 4.4  Acknowledgment. Such GGC Shareholder understands and agrees that
the ISRB Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the ISRB Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities
Act for transactions by an issuer not involving a public offering or Regulation
D promulgated thereunder or Regulation S for offers and sales of securities
outside the U.S.

 

Section 4.5  Stock Legends. Such GGC Shareholder hereby agrees with ISRB as
follows:

 

A. Legend. The certificates evidencing the ISRB Shares issued to such GGC
Shareholder will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 

B. Other Legends. The certificates representing such ISRB Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

C. Opinion. Such GGC Shareholder shall not transfer any or all of the ISRB
Shares pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the ISRB Shares, without first
providing ISRB with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the ISRB) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 



8

 

 

Section 4.6  Ownership of Shares. Such GGC Shareholder is both the record and
beneficial owner of the GGC Shares. Such GGC Shareholder is not the record or
beneficial owner of any other shares of GGC. Such GGC Shareholder has and shall
transfer at the Closing, good and marketable title to the GGC Shares, free and
clear of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever,
excepting only restrictions on future transfers imposed by applicable law.

 

Section 4.7  Pre-emptive Rights. Such GGC Shareholder has no pre-emptive rights
or any other rights to acquire any shares of GGC that have not been waived or
exercised.

 

Section 4.8 Investors.  Such GGC Shareholder is: (a) an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act; (b) a non-accredited investor who is a sophisticated person
within the meaning of Rule 506(b)(2)(ii) of Regulation D promulgated under the
Securities Act; or (c) an exempt investor in accordance with the provisions of
Regulation S promulgated under the Securities Act.

 

ARTICLE V

CONDITIONS TO OBLIGATIONS OF GGC AND THE GGC SHAREHOLDERS

 

The obligations of GGC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by GGC or such of
the GGC Shareholders , as the case may be, at their sole discretion:

 

Section 5.1  Representations and Warranties of ISRB. All representations and
warranties made by ISRB in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.

 

Section 5.2  Agreements and Covenants. ISRB shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of ISRB shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5  Other Closing Documents. GGC shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of ISRB, ISRB’s performance of its obligations hereunder, and/or in furtherance
of the transactions contemplated by this Agreement as the GGC Shareholders
and/or their counsel may reasonably request.

 

Section 5.6  Documents. ISRB must have caused the following documents to be
delivered to GGC:

 

A. share certificates evidencing the ISRB Shares registered in the name of the
GGC Shareholders;

 

B. a Secretary’s Certificate, dated the Closing Date, certifying attached copies
of (A) the ISRB Charter Documents, (B) the resolutions of the ISRB Board
approving this Agreement and the transactions contemplated hereby and thereby;
and (C) the incumbency of each authorized officer of ISRB signing this Agreement
to which ISRB is a party;

 



9

 

 

C.  an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.5, 5.7 and 5.7;

 

D. a Certificate of Good Standing of ISRB, dated as of a date not more than ten
business days prior to the Closing Date;

 

E. this Agreements duly executed; and

   

F. such other documents as GGC or the GGC Shareholders may reasonably request
for the purpose of (A) evidencing the accuracy of any of the representations and
warranties of ISRB, (B) evidencing the performance of, or compliance by ISRB
with any covenant or obligation required to be performed or complied with by
ISRB, (C) evidencing the satisfaction of any condition referred to in this
Article V, or (D) otherwise facilitating the consummation or performance of any
of the transactions contemplated by this Agreement.

 

Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to ISRB.

  

 

ARTICLE VI

CONDITIONS TO OBLIGATIONS OF ISRB

 

The obligations of ISRB to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by ISRB in its sole
discretion:

 

Section 6.1  Representations and Warranties of GGC and the GGC Shareholders. All
representations and warranties made by GGC and the GGC Shareholders on behalf of
themselves individually in this Agreement shall be true and correct on and as of
the Closing Date.

 

Section 6.2 Approval by Majority Consent. The holders of at least a majority
(51%) of the outstanding shares of common stock of GGC must approve this
Agreement by written consent, in accordance with the requirements of Nevada
company law, prior to the Closing Date.

 

Section 6.3  Agreements and Covenants. GGC and the GGC Shareholders shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

 

Section 6.4  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.5  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
GGC shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 6.6  Other Closing Documents. ISRB shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of GGC and the GGC Shareholders, the performance of GGC’s and the
GGC Shareholders’ respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as ISRB or its counsel may
reasonably request.

 



10

 

 

Section 6.7  Documents. GGC and the GGC Shareholders must deliver to ISRB at the
Closing:

 

A. share certificates evidencing the number of GGC Shares, along with executed
share transfer forms transferring such GGC Shares to ISRB;

 

B. A copy of GGC audited financial statements since inception and an audit
opinion letter of a PCAOB qualified auditor;

 

C. this Agreements to which the GGC and the GGC Shareholders are each a party,
duly executed; and

 

D. such other documents as ISRB may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of GGC and
the GGC Shareholders, (B) evidencing the performance of, or compliance by GGC
and the GGC Shareholders with, any covenant or obligation required to be
performed or complied with by GGC and the GGC Shareholders, as the case may be,
(C) evidencing the satisfaction of any condition referred to in this Article VI,
or (D) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

 

Section 6.8  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any person, any claim asserting that such person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the GGC Shares, or any other stock, voting, equity, or ownership
interest in, GGC, or (b) is entitled to all or any portion of the ISRB Shares.

 

ARTICLE VII

POST-CLOSING AGREEMENTS

 

Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies ISRB of its intent to review any Public Report filed prior to the
Closing Date or ISRB receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, upon request the
ISRB Controlling Stockholders shall reasonably cooperate with ISRB in responding
to any such oral or written comments.

 

ARTICLE VIII

SURVIVAL AND INDEMNIFICATION

 

Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 8.2  Indemnification.

 

A. Indemnification Obligations in favor of the ISRB Controlling Stockholders.
From and after the Closing Date until the expiration of the Survival Period, GGC
shall reimburse and hold harmless the ISRB Controlling Stockholders (such person
and his heirs, executors, administrators, agents, successors and assigns is
referred to herein as a “ISRB Indemnified Party”) against and in respect of any
and all damages, losses, settlement payments, in respect of deficiencies,
liabilities, costs, expenses and claims suffered, sustained, incurred or
required to be paid by such ISRB Indemnified Party, and any and all actions,
suits, claims, or legal, administrative, arbitration, governmental or other
procedures or investigation against any ISRB Indemnified Party, which arises or
results from a third-party claim brought against a ISRB Indemnified Party to the
extent based on a breach of the representations and warranties with respect to
the business, operations or assets of GGC. All claims of ISRB pursuant to this
Section 8.2 shall be brought by the ISRB Controlling Stockholders on behalf of
ISRB and those Persons who were stockholders of ISRB immediately prior to the
Closing Date.  In no event shall any such indemnification payments exceed
$15,000 in the aggregate from GGC.   No claim for indemnification may be brought
under this Section 8.2(A) unless all claims for indemnification, in the
aggregate, total more than $10,000.

 



11

 

 

B. Indemnification Obligations in favor of GGC and the GGC Shareholders. From
and after the Closing Date until the expiration of the Survival Period, the ISRB
Controlling Stockholders shall indemnify and hold harmless GGC, the GGC
Shareholders, and their respective officers, directors, agents, attorneys and
employees, and each person, if any, who controls or may “control” (within the
meaning of the Securities Act) any of the forgoing persons or entities (each a
“GGC Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees (collectively, “Damages”)
arising out of: (i) any breach of representation or warranty made by ISRB or the
ISRB Controlling Stockholders in this Agreement, and in any certificate
delivered by ISRB or the ISRB Controlling Stockholders pursuant to this
Agreement; (ii) any breach by ISRB or the ISRB Controlling Stockholders of any
covenant, obligation or other agreement made by ISRB or the ISRB Controlling
Stockholders in this Agreement; and (iii) a third-party claim based on any acts
or omissions by ISRB or the ISRB Controlling Stockholders. In no event shall any
such indemnification payments exceed $1,000,000 in the aggregate from the ISRB
Controlling Stockholders.  No claim for indemnification may be brought under
this Section 8.2(B) unless all claims for indemnification, in the aggregate,
total more than $10,000.

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.

 

Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or 7 days after being sent by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses:

 

If to GGC or the GGC Shareholders, to:

Guskin Gold Corp

Attn: Naana Asante, Chief Executive Officer

6109 Golden Vista Drive,

San Jose, CA 95123

 

If to ISRB or the ISRB Controlling Stockholders, to:

Attn: Edward Somuah, Chief Executive Officer

2nd Brewery Link Box mp 2797

Momprobi-Accro, Ghana

 

With a copy to (which copy shall not constitute notice):

Horwitz + Armstrong, A Prof. Law Corp.

14 Orchard Suite 200

Lake Forest, CA 92630

 



12

 

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless notice of such change shall have been given to
such other party hereto as provided in this Section 9.4.

 

Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 

Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the U.S. District Court for Nevada, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 9.4.

 

Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence. 

 

[REST OF PAGE DELIBERATELY LEFT BLANK]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

INSPIRED BUILDERS, INC. (“ISRB”)       /s/ Edward Somuah   Name: Edward Somuah  
Title: Chief Executive Officer & President       INSPIRED BUILDERS CONTROLLING
STOCKHOLDERS       U Green Enterprises       /s/ Edward Somuah   Name: Edward
Somuah   Title: President   (956,440 shares of Common Stock-  94.6%)      
GUSKIN GOLD CORP (“GGC”)       /a/Naana Asante   Name:  Naana Asante  
Title:  Chief Executive Officer       GUSKIN GOLD CORP CONTROLLING STOCKHOLDERS
      /a/Naana Asante   Name:  Naana Asante   15,000,000 common (53.19%)  

 

[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]

 

14

 

 

SCHEDULE I

GGC SHAREHOLDERS

 

NAME  GGC SHARES HELD   ISRB SHARES TO BE ISSUED  Naana Asante   15,000,000  
 15,000,000  Confederate Capital LLC   3,500,000    3,500,000  Akwasi Bonsu 
 3,250,000    3,250,000  Diego Manfredi   3,250,000    3,250,000  Dr. Kweku
Ainuson   200,000    200,000  Participator Ventures Inc  3,000,000   3,000,000 
            TOTALS   28,200,000    28,200,000 

 

SCHEDULE II

ISRB CONTROLLING STOCKHOLDERS

 

NAME  ISRB SHARES HELD  U Green Enterprises 



 

956,440  TOTALS   956,440 

 

 

 

15



 

 